PER CURIAM.
This appeal is from a non-final order denying the appellants’ motion to join a third party in the litigation below. The order is not one of the appealable non-final orders found in Florida Rule of Appellate Procedure 9.130(a)(3) and is not otherwise appealable. Nor do we find a writ of certiorari to be appropriate were we to treat this appeal as a petition for one. See Karr v. Palm Peterbilt-GMC Trucks, Inc., 551 So.2d 1278, 1278-79 (Fla. 4th DCA 1989) (Warner, J., specially concurring) (noting that a petition for writ of certiorari directed at an order denying a motion to amend to add a party should be denied where an adequate remedy on plenary appeal is available). Therefore, we dismiss this appeal for lack of jurisdiction.

Dismissed.

WARNER, CIKLIN and LEVINE, JJ., concur.